748 N.W.2d 835 (2008)
A.C. DENNIS, Plaintiff-Appellee,
v.
WATERLAND TRUCKING SERVICE, INC., and Zurich-American Insurance Company of Illinois, Defendants-Appellants, and
Waterland Trucking Service, Inc., and Reliance Insurance Company/Michigan Property & Casualty Guaranty Association, Defendants-Appellees.
Docket No. 135920. COA No. 278942.
Supreme Court of Michigan.
May 27, 2008.
On order of the Court, the application for leave to appeal the January 31, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.